Exhibit 10.19


































WAUSAU PAPER CORP.




2005 EXECUTIVE DEFERRED COMPENSATION PLAN




(as amended December 19, 2007)














--------------------------------------------------------------------------------










WAUSAU PAPER CORP.




2005 EXECUTIVE DEFERRED COMPENSATION PLAN







1.

Adoption of Plan.  Wausau Paper Corp. (“the Company”) hereby amends the Wausau
Paper Corp. 2005 Executive Deferred Compensation Plan (the “Plan”) December 16,
2005, effective January 1, 2005.

2.

Purpose.  The Plan is maintained solely for the purpose of providing retirement
benefits for employees in excess of the limitations imposed by one or more of
Code Sections 401(a)(17), 401(k), 401(m), 402(g), 403(b), 408(k) or 415.

3.

Definitions.  As used in this Plan, the following terms shall have the meaning
set forth in this section 3:

(a)

“Account” means each account established pursuant to section 5(a) to record the
Salary or Incentive Compensation, or both, deferred by a Participant and the
interest credited on such amounts pursuant to section 5.  

(b)

“Beneficiary” means such person or persons, or organization or organizations, as
the Participant from time to time may designate by a written designation filed
with the Company during the Participant’s life.  Any amounts payable hereunder
to a Participant’s Beneficiary shall be paid in such proportions and subject to
such trusts, powers, and conditions as the Participant may provide in such
designation.  Each such designation, unless otherwise expressly provided
therein, may be revoked by the Participant by a written revocation filed with
the Company during the Participant’s life.  If more than one such designation
shall be filed by a Participant with the Company, the last designation so filed
shall control over any revocable designation filed prior to such filing.  To the
extent that any amounts payable under this Plan to a Participant’s Beneficiary
are not effectively disposed of pursuant to the above provisions of this section
3(b), either because no designation was in effect at the Participant’s death or
because a designation in effect at the Participant’s death failed to dispose of
such amounts in their entirety, then for purposes of this Plan, the
Participant’s “Beneficiary” as to such undisposed of amounts shall be the
Participant’s estate.

(c)

“Code” means the Internal Revenue Code of 1986, as amended, and reference to any
section of the Code shall be deemed to include any successor section or
sections.  Any reference to a section of the Code shall also be deemed to
incorporate any regulation promulgated thereunder.





-1-




--------------------------------------------------------------------------------

(d)

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

(e)

“Controlled Group” means the Company and each other member of the controlled
group of corporations or other entities under common control to which the
Company belongs for purposes of determining whether a separation from service
has occurred pursuant to Code Section 409A and the regulations promulgated
thereunder.

(f)

“Disability” means the inability of a Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or the receipt by the
Participant, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, of income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or any Subsidiary.

(g)

“Executive Officer” means the President, any Vice President, the Secretary, and
the Treasurer of the Company, but shall not include any officer of any
Subsidiary or of any division, group, or other operational unit of the Company.

(h)

“Fiscal Year” means the fiscal year of the Company as from time to time in
effect.

(i)

“Incentive Compensation” means all compensation payable in cash pursuant to the
terms of an incentive or bonus compensation plan to an Executive Officer for
services rendered as an Executive Officer.

(j)

“Initial Payment Date” means the date determined by section 6 as the date on
which distribution of a Participant’s Account is to commence.

(k)

“Prime Rate” means an annual rate of interest equal to the prime rate published
in The Wall Street Journal on the first day of each calendar quarter.  In the
event the prime rate is no longer published in The Wall Street Journal (or in
any substitute source as provided for herein), the Committee shall select
another published standard by which to determine the prime rate then quoted by
the principal banks in the United States and the Committee’s determination in
good faith of such rate shall be conclusive and binding on the Company and all
Participants.

(l)

“Participant” means an Executive Officer who has filed an election to
participate in the Plan or has an undistributed balance in one or more Accounts.





-2-




--------------------------------------------------------------------------------

(m)

“Salary” means the base salary of an Executive Officer as from time to time in
effect during a Fiscal Year.

(n)

“Subsidiary” means each subsidiary of the Company in which the Company owns not
less than a 50% equity interest.  

(o)

“Termination of Employment” means the termination of a Participant’s employment
with the Company and each member of the Controlled Group.

4.

Deferral of Salary and Incentive Compensation.

(a)

Annual Election.  Each Executive Officer may elect before January 1 of each
Fiscal Year (each such Fiscal Year a separate “Election Year”), to defer the
payment of (i) not more than 50% of the Executive Officer’s Salary for such
Election Year, and (ii) all or any portion of the Incentive Compensation
attributable to such Election Year, whether or not payment of such Incentive
Compensation would otherwise be made on or before the last day of such Election
Year.  An election by an Executive Officer pursuant to this section 4(a) shall
be effective only with respect to the Executive Officer’s Salary and Incentive
Compensation which is attributable to the performance of services during such
Election Year and shall remain in effect only through the last day of the
Election Year.  

(b)

New Executive Officer.  Notwithstanding any other provision of section 4(a), if
a person first becomes an Executive Officer during a Fiscal Year, such Executive
Officer may, within 30 days of his election or appointment, elect to become a
Participant with respect to 50% of the Executive Officer’s Salary and all or any
portion of the Incentive Compensation attributable to such Fiscal Year (the
“Initial Election Year”), whether or not payment of such Incentive Compensation
would otherwise be made on or before the last day of such Initial Election Year.
 An election by an Executive Officer pursuant to this section 4(b) shall be
effective with respect to the Executive Officer’s Salary and Incentive
Compensation which is attributable to the performance of services during the
Initial Election Year which is subsequent to such election or which is first
determinable after the date such election is made and shall remain in only
through the last day of the Initial Election Year; provided, however, that such
election shall be applicable only to such portion of the Executive Officer’s
Incentive Compensation attributable to the Election Year as is determined by
multiplying the Executive Officer’s total Incentive Compensation by a fraction,
(1) the numerator of which is the number of days in the Election Year subsequent
to the date of such election and (2) the denominator of which is the number of
days in the Election Year in which the Executive Officer was employed in a
position in which he was eligible to earn said Incentive Compensation.  Any
election to defer payment of Salary or Incentive Compensation other than the
election of an Executive Officer under this section 4(b) with respect to the
Initial Election Year shall be governed by the provisions of section 4(a).





-3-




--------------------------------------------------------------------------------

(c)

Payment of Deferred Amounts.  Salary or Incentive Compensation deferred pursuant
to this section 4 shall be distributable in accordance with section 6 only after
such Participant’s Termination of Employment.  Any portion of an Executive
Officer’s Salary or Incentive Compensation not subject to an election made in
accordance with this section 4 shall be paid to the Executive Officer in cash in
accordance with the Company’s usual and customary pay practices for such type of
compensation.

5.

Accounting and Elections.

(a)

Accounts.  The Company shall establish an Account for each Election Year in the
name of each Executive Officer who has elected to defer the payment of Salary or
Incentive Compensation, or both, pursuant to section 4.  Each Participant’s
Account shall be credited with the Salary or Incentive Compensation, or both,
deferred by the Participant for a single Election Year and any interest credited
on such amounts pursuant to section 5(c).

(b)

Crediting of Deferred Amounts.  As of each date on which the Company would
otherwise make a payment of a Participant’s Salary or Incentive Compensation, as
the case may be, that portion of the Participant’s Salary or Incentive
Compensation which is subject to a valid deferral election pursuant to section 4
shall be credited by the Company to the Participant’s Account which has been
established with respect to the Election Year to which such payment is
attributable.

(c)

Crediting Interest.  On the last day of each calendar month, up to and including
a Participant’s Initial Payment Date, interest at the Prime Rate shall be
credited to each of the Participant’s Accounts based on the average daily
balance in each such Account during the month and the number of days in the
month.

(d)

Annual Report.  Within 60 days of the end of each Fiscal Year in which this Plan
is in effect, the Company shall furnish each Participant a statement of the year
end balance in such Participant’s Accounts.

6.

Distribution of Deferred Accounts.

(a)

Election of Initial Payment Date.  At the same time as a Participant’s election
to participate for an Election Year is filed pursuant to section 4, the
Participant shall file a written election with the Company to specify the
Initial Payment Date for the Account established pursuant to section 5(a) for
such Election Year; provided, however, that (i) if not the last day of a
calendar month, the date so specified shall be adjusted to the last day of the
month in which the specified date occurs (but such adjustment shall not be
deemed to render the Participant’s election to be invalid), (ii) in no event
shall the date so specified be a date later than the last day of the month in
which the Participant’s 65th birthday occurs if the Participant incurs a





-4-




--------------------------------------------------------------------------------

Termination of Employment prior to attaining age 65, and (iii) notwithstanding
the date specified in such election, the Initial Payment Date of a Participant
shall be adjusted by the Committee, if distribution on the date selected by the
Participant would otherwise result in a violation of Code Section 409A, to the
later of (A) last day of the first calendar month in which occurs the first date
which is six months subsequent to the Participant’s Termination of Employment,
and (B) February 15 of the year following the year in which the Participant’s
Termination of Employment occurs (but such adjustment shall not be deemed to
render the Participant’s election to be invalid).  In the event that a
Participant has not made a valid election as to his Initial Payment Date or has
not incurred a Termination of Employment prior to the date specified by him as
his Initial Payment Date, the Initial Distribution Date of such Participant
shall be the later of (i) the last day of the calendar month in which the
Participant’s Termination of Employment occurs by reason of Disability, (ii) the
date which is six months subsequent to the Participant’s Termination of
Employment for reasons other than Disability, and (iii) February 15 of the year
following the year in which the Participant’s Termination of Employment occurs.
 Subsequent to a Participant having filed his election pursuant to this section
6(a) for an Election Year, the Participant may modify his Initial Payment Date
(or change a previous election) with respect to the Account established for such
Election Year only if (i) such election will not be effective until 12 months
after the date on which it is received by the Company, (ii) such election is
made not less than 12 months prior to the Initial Payment Date otherwise then in
effect, and (iii) such election defers the Initial Payment Date to a date which
is not less than five years subsequent to the Initial Payment Date otherwise
then in effect;

(b)

Ending Balance.  The “Ending Balance” shall be determined with respect to each
of a Participant’s Accounts and, with respect to each such Account, means the
balance of the Account determined as of the Initial Payment Date of such
Account.

(c)

Elective Distribution.  At the same time as the Participant’s initial election
to participate for an Election Year is filed pursuant to section 4, the
Participant shall file a written election with the Company that, subject to the
provisions of section 8 concerning a Change of Control, distribution of the
Ending Balance shall be made in cash in accordance with one of the following
alternatives:

(i)

Even Installment Payments.  In a specified number of monthly installments, each
of which shall be a multiple of 12 and the total of which shall not exceed 120
(the “Number of Installments”), in amounts determined in accordance with the
following:

(A)

the monthly payment for the first twelve monthly installments shall be equal to
the amount necessary to amortize in the Number of Installments a loan in an
amount equal to the Ending Balance with interest at the Prime Rate which is





-5-




--------------------------------------------------------------------------------

or would then be used to credit interest pursuant to section 4(c) accruing
monthly on the unpaid Ending Balance; and

(B)

on each anniversary of the Initial Payment Date, the amount of each of the next
twelve monthly installments shall be recalculated and shall, for the
twelve-month period beginning on each such anniversary, be equal to the amount
necessary to amortize, in monthly installments over the Remaining Payment
Period, a loan in an amount equal to the then unpaid Ending Balance with
interest at the Prime Rate accruing monthly on the unpaid Ending Balance which
is or would then be used to credit interest pursuant to section 4(c).  As of any
anniversary, the “Remaining Payment Period” shall be equal to the remainder of
(a) the Number of Installments, minus (b) the number of installments which have
then been paid.

(ii)

Uneven Installment Payments.  In a specified number of monthly installments, not
in excess of 120 (the “Number of Installments”), equal to the sum of:

(A)

the Participant’s Ending Balance divided by the total Number of Installments;
plus

(B)

interest at the Prime Rate computed on the average balance in the Account from
and including the day next succeeding (a) the Initial Payment Date (with respect
to the second installment), and (b) the next preceding payment date, in the case
of the third and any subsequent installment, to and including such payment date.

(iii)

Lump Sum.  In a lump sum.  




Subsequent to the Participant having filed his election pursuant to this section
6(c), but prior to Participant’s Termination of Employment, an election by a
Participant to modify his election pursuant to this section 6(c) shall be
effective only if (i) such election, by its terms, will be effective not less
than 12 months after the date on which it is received by the Company, (ii) such
election is made not less than 12 months prior to the Initial Payment Date
otherwise then in effect, (iii) such election defers the Initial Payment Date to
a date which is not less than five years subsequent to the Initial Payment Date
otherwise then in effect, and (iv) such election does not result in an
acceleration of the distribution of the Participant’s Ending Balance.

(d)

Automatic Form of Payment.  In the event that a Participant has not made a valid
election as to the form of distribution of the Participant’s Ending Balance, it
shall be payable in a lump sum on the Participant’s Initial Distribution Date.








-6-




--------------------------------------------------------------------------------

(e)

Death Benefit.  In the event that a Participant dies before receiving payment of
an Account, the unpaid balance of such Account shall be paid to his Beneficiary
as specified in the Participant’s most recent effective election, if any,
otherwise pursuant to section 6(d); provided, however, that for purposes of this
section 6(e), the date specified in clause (ii) of the second sentence of
section 6(a) shall be the Participant’s Termination of Employment.  If a
Beneficiary dies after the Participant’s death, but before receiving the entire
payment of the Beneficiary’s portion of an Account, the portion of the unpaid
balance which such Beneficiary would have received if he had not died shall be
paid in a lump sum to such Beneficiary’s estate unless the Participant
designated otherwise.

7.

Form for Elections.  The Secretary of the Company shall provide election forms
for use by Executive Officers in making an initial election to become a
Participant and for making all other elections or designations permitted or
required by the Plan.

8.

Change of Control.

(a)

Form of Distribution.  In the event a Participant incurs a Termination of
Employment within the one-year period subsequent to a Change of Control, payment
of the Ending Balance shall be made in a lump sum on the first day which is both
(i) the last day of a month, and (ii) if the Participant was then a “key
employee” within the meaning of Code Section 416(i), not less than six months
subsequent to the date on which the Participant’s Termination of Employment
occurs.

(b)

A “Change of Control” means the happening of any of the following events:

(i)

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (1) any acquisition directly
from the Company other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, (4) any
acquisition pursuant to a transaction which complies with clauses (A), (B), and
(C) of section (iii) of this section 8(b), (5) except as provided in sections
(iv) and (v), any acquisition by any of the Woodson Entities or any of the Smith
Entities, or (6) any increase in the proportionate number of shares of
Outstanding Company Common Stock or Outstanding Company





-7-




--------------------------------------------------------------------------------

Voting Securities beneficially owned by a Person to 20% or more of the shares of
either of such classes of stock if such increase was solely the result of the
acquisition of Outstanding Company Common Stock or Outstanding Company Voting
Securities by the Company; provided, however, that this clause (6) shall not
apply to any acquisition of Outstanding Company Common Stock or Outstanding
Company Voting Securities not described in clauses (1), (2), (3), (4), or (5) of
this section 8(b)(i) by the Person acquiring such shares which occurs after such
Person had become the beneficial owner of 20% or more of either the Outstanding
Company Common Stock or Outstanding Company Voting Securities by reason of share
purchases by the Company; or

(ii)

A change in the composition of the Board of Directors of the Company (the
“Board”) such that the individuals who, as of the Effective Date, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of the Plan, that any individual who becomes a member of
the Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be deemed to be and shall be considered as though such individual was a
member of the Incumbent Board, but provided, further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so deemed or considered as a member of the Incumbent Board;
or

(iii)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or securities of any other entity (a “Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (the
“Resulting Corporation”) in substantially the same proportions as their
ownership, immediately prior to such





-8-




--------------------------------------------------------------------------------

Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (other than the
Company, any employee benefit plan (or related trust) of the Company, any
Woodson Entity, any Smith Entity, or such Resulting Corporation) will
beneficially own, directly or indirectly, 20% or more of, respectively, the
outstanding shares of common stock of the Resulting Corporation or the combined
voting power of the then outstanding voting securities of such Resulting
Corporation entitled to vote generally in the election of directors except to
the extent that such ownership existed with respect to the Company prior to the
Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the Resulting Corporation; or

(iv)

The Woodson Entities acquire beneficial ownership of more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities or of
the outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation; or

(v)

The Smith Entities acquire beneficial ownership of more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities or of
the outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation; or

(vi)

The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c)

For purposes of section 8(b), the term “Woodson Entities” shall mean Aytchmonde
P. Woodson, Leigh Yawkey Woodson, and Alice Richardson Yawkey, members of their
respective families and their respective descendants (the “Woodson Family”),
heirs or legatees of any of the Woodson Family members, transferees by will,
laws of descent or distribution, or by operation of law of any of the foregoing
(including any such transferees) (including any executor or administrator of any
estate of any of the foregoing), any trust established by any of Aytchmonde P.
Woodson, Leigh Yawkey Woodson, or Alice Richardson Yawkey, whether pursuant to
last will or otherwise, any partnership, trust, or other entity established
primarily for the benefit of, or any other Person the beneficial owners of which
consist primarily of, any of the foregoing or any Affiliates or Associates of
any of the foregoing or any charitable trust or foundation to which any of the
foregoing transfers or may transfer securities of the Company (including any
beneficiary or trustee, partner, manager, or director of any of the foregoing,
or any other Person serving any such entity in a similar capacity).





-9-




--------------------------------------------------------------------------------

(d)

For purposes of section 8(b), the term “Smith Entities” shall mean David B.
Smith and Katherine S. Smith, members of their respective families and their
respective descendants (the “Smith Family”), heirs or legatees of any of the
Smith Family members, transferees by will, laws of descent or distribution, or
by operation of law of any of the foregoing (including of any such transferees)
(including any executor or administrator of any estate of any of the foregoing),
any trust established by either of David B. Smith or Katherine S. Smith, whether
pursuant to last will or otherwise, any partnership, trust, or other entity
established primarily for the benefit of, or any other Person the beneficial
owners of which consist primarily of, any of the foregoing or any Affiliates or
Associates of any of the foregoing or any charitable trust or foundation to
which any of the foregoing transfers or may transfer securities of the Company
(including any beneficiary or trustee, partner, manager, or director of any of
the foregoing, or any other Person serving any such entity in a similar
capacity).

(e)

For purposes of section 8(b), the terms “Affiliate” and “Associate” shall have
the meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act as in effect on the date of this Plan.

9.

Section 409A Compliance.  Notwithstanding any other provision of the Plan or any
election made or permitted to be made hereunder, no election as to the timing or
form, or both, of the distribution of a Participant’s Account, and no other
distribution otherwise provided for by this Plan, shall be effective or made, as
the case may be, if such timing or form of distribution would cause the Plan to
fail to meet the requirements of Code Section 409A or cause the Participant to
be subject to the interest and additional tax imposed pursuant to Code Section
409A(a)(1)(B), and any such election or such other provision shall be modified
in the operation of the Plan so that the timing or form of distribution, or
both, as the case may be, corresponds as closely as possible to such election or
other provision, but will then comply with the requirements of Code Section 409A
so as to preclude the application of Code Section 409A(a)(1)(B).

10.

Miscellaneous.

(a)

No Assignment.  No Participant’s rights nor any amounts payable hereunder may be
voluntarily or involuntarily sold or assigned, and shall not be subject to any
attachment, levy or garnishment.

(b)

No Right of Employment.  This Plan is not a contract of employment and does not
limit in any way the right of the Company or any Subsidiary to terminate the
employment of any Executive Officer or Participant, with or without cause,
subject, however to the terms of any employment agreement then in effect.





-10-




--------------------------------------------------------------------------------

(c)

Unsecured Claims.  The Company shall not be obligated to reserve or otherwise
set aside funds for the payment of its obligations hereunder, and the rights of
any Participant under the Plan shall be an unsecured claim against the general
assets of the Company.  All amounts due Participants or Beneficiaries under this
Plan shall be paid out of the general assets of the Company.

(d)

Plan Administration.  The Committee shall have all powers necessary to
administer this Plan, including all powers of Plan interpretation, of
determining eligibility, and the effectiveness of elections, and of deciding all
other matters relating to the Plan; provided, however, that no Participant shall
take part in any discussion of, or vote with respect to, a matter of Plan
administration which is personal to him, and not of general applicability to all
Participants.  All decisions of the Committee shall be final as to any
Participant under this Plan.  

(e)

Claims Procedure.  The claims procedure set forth in the Company’s principal
defined contribution plan qualified under Code Section 401(a), or any successor
to such plan, is incorporated herein by this reference as the claims procedure
for this Plan; provided, however, that the Committee shall be substituted as the
plan administrator under such procedure and the Committee shall be substituted
for any person with the authority to review the decisions of the plan
administrator under such procedure.

(f)

Tax Withholding.  The Company shall withhold any taxes that are required to be
withheld from the amounts to be paid under this Plan.

(g)

Amendment and Termination.  The Committee may amend this Plan in any and all
respects at any time, or from time to time, or may terminate this Plan at any
time, but any such amendment or termination shall not, without the consent of
the Participant, reduce the interest rate to be credited on the unpaid balance
of the Participant’s Account, accelerate the payment of the Participant’s
Account, or prejudice or reduce the Participant’s right to receive amounts
previously credited to such Participant’s Account; and, provided further, that
any amendment or termination of the Plan shall not cause any amount otherwise
payable hereunder to be accelerated in violation of the requirements of Code
Section 409A.  

(h)

Applicable Law.  The Plan and all rights hereunder, to the extent not preempted
by the Employee Retirement Income Security Act of 1974, as amended, shall be
governed by the internal laws of the state of Wisconsin without application of
the principles of conflicts of law.





-11-


